          Case 3:19-cv-01791-VLB Document 36 Filed 04/24/20 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


    JOEL MORANT,                        :
    Plaintiff                           :
                                        :        No. 3:19-cv-1791 (VLB)
         v.                             :
                                        :
    JAMES E. MCPHERSON                  :         April 24, 2020
    Secretary of the Navy,              :
          Defendant.                    :
                                        :
                                        :
                                        :

ORDER GRANTING [DKT. 34] DEFENDANT’S MOTION FOR VOLUNTARY REMAND
TO THE BOARD OF CORRECTION OF NAVAL RECORDS FOR RECONSIDERATION


        Joel Morant, a veteran of the United States Marine Corps, brought this action

against the Secretary of the Navy, now James E. McPherson,1 challenging the

Board for Correction of Naval Record’s (the “Board”) decision to deny him a

discharge upgrade from “Other Than Honorable” to “Honorable” and failing to

change the narrative reason for discharge and various separation codes. [Dkt. 1

(Compl.)]. Mr. Morant argues that the Board’s decision violated the Administrative

Procedures Act and the Due Process Clause of the Fifth Amendment to the United

States Constitution. The Secretary now moves to remand this matter for rehearing

by the Board because the Board’s failure to consider the “Kurta Memo” was a legal

error. [Dkt. 34 (Def. Mot. for Remand) at 1]. Mr. Morant consents to the motion. [Dkt.




1 Secretary James E. McPherson is automatically substituted as a party pursuant
to Fed. R. Civ. P. 25(d).
                                            1
          Case 3:19-cv-01791-VLB Document 36 Filed 04/24/20 Page 2 of 7



35]. For reasons set out below, the Court GRANTS the Secretary’s Motion for

Voluntary Remand to the Board for reconsideration.

                                     Background

   I.       Plaintiff’s service history and PTSD diagnosis

         Mr. Morant served in Operation Desert Storm and was stationed in Kuwait

where he witnessed casualties and experienced psychological trauma attendant to

war. [Dkt. 1 (Compl.) ¶¶ 40-50]. He had difficulty readjusting upon his return from

Kuwait and acted recklessly by using drugs and alcohol, speeding, writing bad

checks, and was absent without leave from his duty station. [Id. ¶¶ 51-53].

Consequently, on March 17, 1993, he was discharged from the Marines with an

“Other Than Honorable” characterization of service. [Id. ¶ 54]. The narrative reason

given for his separation was “MISCONDUCT DUE TO A PATTERN OF

MISCONDUCT AND DRUG ABUSE.” [Ibid.]. At the time, the Marines did not evaluate

Mr. Morant for Post-Traumatic Stress Disorder (“PTSD”). [Id. ¶ 53].

         Beginning in 2013, Mr. Morant was diagnosed and treated for PTSD by Dr.

David R. Johnson, Associate Clinical Professor at the Yale University School of

Medicine and co-director of the Post Traumatic Stress Center in New Haven,

Connecticut. [Id. ¶¶ 57-60]. Dr. Johnson opined that Mr. Morant was suffering from

PTSD upon his return from Kuwait and that his PTSD caused the behavior that

resulted in his discharge. [Id. ¶¶ 59-60].

   II.      Department of Defense Policy Changes

         In recognition that, PTSD was historically misunderstood and infrequently

diagnosed, and, in many cases diagnosed only years after the trauma occurred,



                                             2
        Case 3:19-cv-01791-VLB Document 36 Filed 04/24/20 Page 3 of 7



then Secretary of Defense Chuck Hagel issued a memorandum entitled

“Supplemental Guidance to Military Boards for Correction of Military/Naval

Records Considering Discharge Upgrade Requests by Veterans Claiming Post

Traumatic                              Stress                          Disorder,”

https://www.secnav.navy.mil/mra/bcnr/Documents/HagelMemo.pdf, (Sept. 3, 2014)

(“Hagel Memo”).

       The Hagel Memo instructed the service branches’ boards reviewing military

records to give “special” or “liberal” consideration to applications from veterans

diagnosed with PTSD and to consider PTSD and PTSD-related conditions as

“potential   mitigating factors   in   the misconduct that caused” a       lesser

characterization than “Honorable.” Ibid. The Hagel Memo also directed the Board

to timely consider such petitions and to liberally waive any time limits that may

have prevented their review. Ibid.

       Following the Hagel Memo, two supplemental memos were promulgated by

Department of Defense undersecretaries. First, Principle Deputy Under Secretary

of Defense Brad Carson issued a memorandum on February 24, 2016 waiving the

statute of limitations and granting de novo review for covered cases. (“Carson

Memo”). Then, on August 25, 2017, Undersecretary of Defense Anthony Kurta

issued a memo providing supplemental guidance, expanding upon the Hagel Memo

with examples of relevant evidence and providing four questions to be posed when

assessing whether the veteran’s PTSD mitigated the circumstances of the

discharge. (“Kurta Memo”)




                                         3
            Case 3:19-cv-01791-VLB Document 36 Filed 04/24/20 Page 4 of 7




   III.      The Board’s Decision

   Following the Hagel Memo, on July 2, 2016, Mr. Morant filed an application for a

discharge upgrade with the Board. [Dkt. 1 (Compl.) ¶ 61]. The Board reviewed Mr.

Morant’s application on August 28, 2017, three days after the Kurta Memo was

promulgated. [Dkt. 1, Ex. A. (Board Decision) at 2]. In its written decision dated

November 20, 2017, the Board found that a discharge upgrade was warranted

based on Mr. Morant’s PTSD. [Id. at 4]. Although the Board upgraded Mr. Morant’s

discharge from “Less Than Honorable” to “General,” the Board declined to grant

an “Honorable” discharge or amend the narrative and separation codes. [Ibid.]. The

Board reasoned that Mr. Morant’s PTSD was a mitigating factor, but he

nevertheless engaged in the misconduct, which was varied in its nature and

frequency. [Ibid.]

                                     Legal Standard

          The decisions of the boards for correction of military records are subject to

judicial review. See Chappell v. Wallace, 462 U.S. 296, 303 (1983). Under the

Administrative Procedures Act, the court may “hold unlawful and set aside agency

action, findings, and conclusions” that are “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).


          “It is widely accepted that an agency may, on its own initiative, reconsider

its interim or even its final decisions, regardless of whether the applicable statute

and agency regulations expressly provide for such review.” Dun & Bradstreet Corp.

Found. v. U.S. Postal Serv., 946 F.2d 189, 193 (2d Cir. 1991). An agency’s authority


                                            4
        Case 3:19-cv-01791-VLB Document 36 Filed 04/24/20 Page 5 of 7



to reconsider its own decision is not limitless and must balance the “desirability of

finality against the general public interest in attaining the correct result in

administrative cases.” Id. at 193-194 (citing generally Civil Aeronautics Board v.

Delta Air Lines, Inc., 367 U.S. 316 (1961).


      Specifically, as Carpenters Indus. Council v. Salazar, 734 F. Supp. 2d 126,

132 (D.D.C. 2010) explains: “courts have recognized that voluntary remand is

generally appropriate (i) when new evidence becomes available after an agency's

original decision was rendered, see, e.g., Ethyl Corp. v. Browner, 989 F.2d 522, 523

(D.C.Cir. 1993) (granting an agency's motion for voluntary remand where the

agency admitted that new evidence developed that undermined the stated basis for

its action), or (ii) where “intervening events outside of the agency's control” may

affect the validity of an agency's actions. SKF USA Inc. v. United States, 254 F.3d

1022, 1028 (Fed. Cir. 2001).”


      These conditions are not exclusive, and courts retain the discretion to

remand an agency decision when an agency has raised “substantial and

legitimate” concerns in support of remand. See Sierra Club v. Antwerp, 560

F.Supp.2d 21, 23 (D.D.C. 2008) (citing cases). Granting voluntary remand in such

circumstances is appropriate, as it preserves scarce judicial resources by allowing

agencies “to cure their own mistakes.” Ethyl Corp., 989 F.2d at 524.”


      Still, an agency’s request for remand may be denied if the request is

frivolous, in bad faith, or would be futile. See Bradley v. Spencer, No. 3:17-CV-




                                              5
           Case 3:19-cv-01791-VLB Document 36 Filed 04/24/20 Page 6 of 7



495(RNC), 2019 WL 1567838, at *2 (D. Conn. Apr. 11, 2019) (citations and quotations

omitted).


                                      Analysis

       Here, the “Navy admits that the BCNR failed to apply the final Kurta Memo to

Plaintiff’s case due to the fact that the Board met to consider Plaintiff’s petition on

the business day following the signing [and effective date] of the Kurta Memo.”

[Dkt. 34 (Def. Mot. for Voluntary Remand) at 8]. Mr. Morant submitted a

supplemental brief addressing the Kurta Memo to the Board on September 26,

2017, after the Board met in August, but before the written decision was issued in

November. [Ibid.]. The Board’s decision states that it applied the Kurta Memo, but

the Secretary concedes that the administrative record does not confirm that this is

true, and counsel cannot be certain that the Kurta Memo was correctly applied. [Id.

at 7-8].


       The Secretary identified and conceded the legal error early in the litigation,

less than two months after the administrative record was filed and before any

motion practice. Mr. Morant consents to remand and is entitled to reconsideration

by the agency. [Dkt. 35 (Pl. Notice of Consent)]. There has been no argument raised

or evidence of bad faith by the agency. As such, the equitable considerations at

issue warrant granting the Secretary’s Motion to Remand.




                                          6
        Case 3:19-cv-01791-VLB Document 36 Filed 04/24/20 Page 7 of 7



                                     Conclusion

      For the above stated reasons, the Court GRANTS the Secretary’s consented-

to motion for voluntary remand to the Board for Correction of Naval Records. [Dkt.

43]. The Clerk is directed to enter judgment for the Plaintiff and close this matter.




                                               IT IS SO ORDERED

                                              _______/s/_______________

                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated at Hartford, Connecticut: April 24, 2020




                                          7
